77 So. 3d 913 (2012)
Shawn Lamont BLACK, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-1262.
District Court of Appeal of Florida, First District.
January 24, 2012.
Nancy A. Daniels, Public Defender, and Maria Ines Suber, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Dixie Daimwood, Assistant Attorney General, Tallahassee, for Appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant Appellant's motion for rehearing, withdraw our previous per curiam affirmance, and substitute this opinion in its place.
Appellant contends in part that his convictions for drug offenses under chapter 893, Florida Statutes, should be set aside based upon Shelton v. Secretary, Department of Corrections, 23 Fla. L. Weekly Fed. D11, 802 F. Supp. 2d 1289 (M.D.Fla. 2011). We recently rejected this argument in Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011). Accordingly, we AFFIRM.
BENTON, C.J., DAVIS and MARSTILLER, JJ., concur.